Citation Nr: 1314338	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  11-01 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to an increased (compensable) rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel



INTRODUCTION

The Veteran (appellant) served on active duty from January 1962 to June 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the RO in Houston, Texas, which denied and increased (compensable) rating for bilateral hearing loss.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's bilateral hearing loss was productive of a right ear puretone average of 33.75 dB and a speech recognition score of 84 and a left ear puretone average of 47.5 dB and a speech recognition score of 88 at worst.

2.  The Veteran has not had an exceptional hearing loss pattern at any time during the course of this appeal.  

3.  The schedular criteria have been adequate to rate the Veteran's bilateral hearing loss throughout the period on appeal.


CONCLUSION OF LAW

The criteria for an increased (compensable) disability rating for bilateral hearing loss have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.85, Diagnostic Code (DC) 6100, 4.86 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for an increased rating.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Id.  

To satisfy the first notice element for an increased-compensation claim, 38 U.S.C.A. § 5103(a) compliant notice must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010).  A September 2009 letter fully satisfied the duty to notify provisions as to all elements prior to initial adjudication of the Veteran's increased rating claim in November 2009.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has submitted records of the only private treatment identified in the record.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.326(a) (2012).

The RO provided the Veteran appropriate VA examinations in September 2009 and September 2010.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file), and the records do not suggest an increase in disability has occurred as compared to the prior VA examination findings.  The objective evidence indicates no material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.326(a).  The examination report provides "competent medical" evidence to apply the schedular rating criteria to rate the hearing loss.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The September 2009 and September 2010 VA examination reports are thorough and responsive to the schedular rating criteria.  

VA hearing loss examination reports must also include a discussion of the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The 2009 and 2010 VA examination reports note the Veteran's complaints, such as difficulty hearing on the telephone, understanding conversation in background noise, and misunderstanding words.  The Veteran has not alleged any prejudice caused by a deficiency in the examinations here.  Moreover, he has provided lay statements from family and an employee describing the effect of his hearing loss on his daily activities, which supplements and clarifies the VA examination reports, which the VA examiner specifically indicated reviewing also.  The examinations in this case are adequate bases on which to adjudicate the claim.

Disability Rating for Hearing Loss

The Veteran contends that he is entitled to a compensable rating for his bilateral hearing loss.  He reports exposure to loud noises during service from engines and boilers.  The lay statements report progressively worsened hearing, as well as the Veteran's complaints of ear pain and pressure, difficulty understanding some conversation in social settings, difficulty carrying on a phone conversation, and difficulty understanding workplace commands.  At VA examinations, the Veteran reported complaints such as difficulty hearing on the telephone, understanding conversation in background noise, and misunderstanding words.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2012). 

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  38 C.F.R. § 4.85 (2012).  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.


The Veteran has submitted a May 2009 private audiological evaluation report.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
10
20
85
LEFT
20
20
20
65
80

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 88 percent in the left ear.  The report does not specify whether the word recognition percentages were in accordance with the Maryland CNC test.  For the purposes of this decision, the Board will assume that they are.

The Veteran underwent a September 2009 VA examination in association with this claim.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
25
75
LEFT
25
25
25
65
80

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 98 percent in the left ear.

At another VA audiologic evaluation in September 2010, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
5
15
65
LEFT
15
15
10
65
65

Speech audiometry revealed speech recognition ability of 94-100 percent in both ears.  The Board notes that the range of 94 to 100 does not alter the result of applying the audiological results to Table VI.

Using Table VI in 38 C.F.R. § 4.85, the puretone average and speech recognition score are combined to give each ear a numeric designation for use on Table VII to determine the correct disability level.  Based on the May 2009 private audiological evaluation, the right ear had a puretone average of 33.75 dB and a speech recognition score of 84; therefore, the right ear received a Roman numeral designation of II.  The left ear had a puretone average of 47.5 dB and a speech recognition score of 88; therefore, the left ear received a designation of II.  Based on the September 2009 VA audiological evaluation, the right ear had a puretone average of 37. 5 dB and a speech recognition score of 100; therefore the right ear received a designation of I.  The left ear had a puretone average of 48.75 dB and a speech recognition score of 98; therefore, the left ear received a designation of I.  Based on the September 2010 VA audiological evaluation, the right ear had a puretone average of 26.25 dB and a speech recognition score of 94-100; therefore the right ear received a designation of I.  The Board notes that the outcome is the same regardless of whether the speech recognition score was 94 or 100.  The left ear had a puretone average of 38.75 dB and a speech recognition score of 94-100; therefore the left ear received a designation of I.  The point where either II and II or I and I intersect on Table VII does not reach a compensable level.

The regulations have two provisions for evaluating veterans with certain patterns of hearing impairment that cannot always be accurately assessed under § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning that these veterans experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  38 C.F.R. § 4.86(a) indicates that, if puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  This provision corrects the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may, therefore, not be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  

38 C.F.R. § 4.86(b) indicates that when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  This provision compensates for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, and a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  Id.  However, in this case, the audiometric results from the audiological examinations do not meet the criteria for exceptional hearing patterns (38 C.F.R. § 4.86), and the Veteran's hearing loss disability cannot be evaluated under the alternative rating scheme for exceptional hearing patterns.

The Veteran obtained lay statements regarding the severity of his hearing loss from his wife, daughter, and an employee.  The Veteran's wife indicted that the Veteran had experienced progressively worsening hearing loss, had become socially isolated during the last several years, avoided going to social events such as weddings, parties, and dining out with friends because he would get embarrassed by asking people to repeat themselves, and that he would get accused of not listening or being rude.  The Veteran's wife indicated that the Veteran had begun using hearing aids that were not very helpful.  

The Veteran's daughter submitted a statement that she had attempted to maintain close relationships between the Veteran and his grandchildren over the telephone, but that his hearing problems interfered with that.  An employee of the Veteran also submitted a statement that the Veteran had difficulty understanding workplace commands even in his own office where noise interference is at a minimum.  These lay statements generally reflect progressively worsened hearing, as well as the Veteran's complaints of ear pain and pressure, difficulty understanding some conversation in social settings, difficulty carrying on a phone conversation, and difficulty understanding workplace commands.  While the Board has considered these statements as they reflect on the overall functional impairment caused by the Veteran's hearing loss disability, the statements do not provide evidence of such precision to be able to appy the schedular criteria described above to warrant a higher (compensable) disability rating.  

The Veteran filed a May 2010 statement insisting that the degree of vocational impairment due to his hearing loss is more severe than the hearing table indicates.  His August 2010 Notice of Disagreement repeats his contention that the extent of his hearing impairment is not captured by "objective testing."  His January 2011 VA Form 9 states that he objected to the use of testing measurements compared to descriptions of his difficulties in communicating.  The regulation providing for audiometry testing in a sound-controlled room has been reviewed and found a valid exercise of VA's rulemaking authority.  See Martinak, 21 Vet. App. at 453-54.  As much as the Veteran disagrees, the Board is required to apply the schedular rating criteria using the audiometry results from a sound-controlled testing environment.  

The Board also notes that the use of hearing aids is not a consideration under the schedular ratings criteria and is not a basis on which a compensable rating may be awarded; however, the Board has considered the fact that the Veteran wears hearing aids in assessing the overall degree of hearing impairment.  Instead, testing is performed without the use of hearing aids so that the audiometric scores represent a low level of performance, not a high level.  See 38 C.F.R. § 4.85(a).  

The Board finds that the noncompensable evaluation, based on audiometric testing and speech recognition testing, adequately reflects the hearing loss impairment experienced by the Veteran.  The very specific and clinically measured audiometric and speech recognition test scores are the most probative evidence regarding the schedular rating criteria for bilateral hearing loss.  While the Board has weighed and considered all the evidence, including the lay statements that reflect on hearing related impairments, such evidence provides no basis for a higher (compensable) disability rating for any period.  38 C.F.R. §§ 4.3, 4.7.  Thus, the appeal for a higher (compensable) disability evaluation for bilateral hearing loss must be denied on a schedular basis.  See 38 C.F.R. §§ 3.102, 4.85.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings; however, the Board concludes that the criteria for a compensable rating have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

Extraschedular Consideration

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).  

A VA audiological examination report must fully describe the functional effects caused by a hearing disability in addition to dictating objective test results.  Martinak at 455.  In this regard, the 2009 and 2010 VA examination reports specifically addressed the functional effects caused by the Veteran's bilateral hearing loss disability, noting general complaints such as difficulty hearing on the telephone, understanding conversation in background noise, and misunderstanding words.  

The Veteran's statements in support of his claim and the lay statements from family and an employee are relevant here.  The Veteran's wife indicted that the Veteran had become socially isolated during the last several years, avoiding going to social events such as weddings, parties, and dining out with friends because he would get embarrassed by asking people to repeat themselves, and he would get accused of not listening or being rude.  The Veteran's wife indicated that the Veteran had begun using hearing aids that were not very helpful.  The Veteran's daughter submitted a statement that she had attempted to maintain close relationships between the Veteran and his grandchildren over the telephone, but that his hearing problems interfered with that.  An employee of the Veteran's also submitted a statement that the Veteran had difficulty understanding workplace commands even in his own office where noise interference is at a minimum.  The Veteran was reported to have trouble understanding words and to have trouble hearing speech at all.  These lay observations are consistent with the functional effects of hearing loss described in the 2009 and 2010 VA examination reports, and the VA examiner specifically reviewed and considered these lay statements as part of the VA audiology assessment.  

The schedular criteria are adequate to rate the Veteran's bilateral hearing loss disability.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  The Veteran's complaints and those symptoms observed by his family and his employee concern diminished auditory acuity and speech recognition.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  Moreover, the testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  In other words, he does not have any symptoms from his service-connected disability that are unusual or are different from those contemplated by the schedular criteria.  The 

Veteran merely disagrees with the assigned evaluation for his level of impairment.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96; Thun, supra.  


ORDER

An increased (compensable) rating for bilateral ear hearing loss is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


